Title: To Thomas Jefferson from William Stephens Smith, 12 June 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London June 12th. 1786

I have received yours of the 4th. inst. and am glad you have found a horse that will suit you. I am pleased that the affairs of the Cardinal and Cagliostro are so well terminated. I suppose by this time the whole affair is sunk beneath the horizon of notice. May not something be soon expected to command the public attention in a more serious and important line? What is the News from Potsdam?  I feel myself much interested in the fate of Frederick, and should be much obliged if you would unravel the appointment of Nicholas and Jacob Van Staphorst as Treasurers and superintendants of the finances of France in Holland, which the King has lately made. Is it simply intended as an accommodation to the lenders in Holland, or is it the corner-stone to secure the Confidence of the Dutch, in case of future exigencies? Thus far the politicks of the Court of Versailles as it relates to republicks, has shewn itself superior to that of England. The part they have lately taken in the affairs of the netherlands is great and is brought to a most astonishing period.—Mr. Pitt seems disposed by his bills in parliament relative to wines and distilled liquors in this Kingdom to forward the negotiations at present pending in Paris. The effect of this connection will be worth tracing and prying into. We have no reason to think the system here is very deep, but with yours “my immagination traces it in vain &c. &c.” Aid me a little and believe me your obliged friend & Humble servt.,

W.S.S.


N.B. This day Miss A. and W.S.S. declare their friendship for each other to the world.

